Name: 86/70/EEC: Council Decision of 24 February 1986 on the conclusion of an Agreement in the form of an Exchange of Letters concerning an interim extension of the Protocol annexed to the Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal for the period 16 January to 30 April 1986
 Type: Decision
 Subject Matter: Africa;  fisheries
 Date Published: 1986-03-20

 Avis juridique important|31986D007086/70/EEC: Council Decision of 24 February 1986 on the conclusion of an Agreement in the form of an Exchange of Letters concerning an interim extension of the Protocol annexed to the Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal for the period 16 January to 30 April 1986 Official Journal L 075 , 20/03/1986 P. 0028*****COUNCIL DECISION of 24 February 1986 on the conclusion of an Agreement in the form of an Exchange of Letters concerning an interim extension of the Protocol annexed to the Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal for the period 16 January to 30 April 1986 (86/70/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal (1), as amended by the Agreement signed on 21 January 1982 (2), and by the Agreement signed on 20 November 1985 (3), and in particular the second paragraph of Article 17 thereof, Having regard to the proposal from the Commission, Whereas the Community and the Republic of Senegal have embarked upon negotiations, as provided for in the second paragraph of Article 17 of the Agreement, in order to determine the arrangements that will apply after 15 January 1986, when the Agreement signed on 20 November 1985 expires; Whereas on 13 January 1986 the two parties agreed to extend the Protocol, amended in 1984 (4) and annexed to the Agreement, for an interim period from 16 January to 30 April 1986 pending the final result of these negotiations, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters concerning an interim extension of the Protocol annexed to the Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal for the period 16 January to 30 April 1986 is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community. Done at Brussels, 24 February 1986. For the Council The President G. BRAKS (1) OJ No L 226, 29. 8. 1980, p. 17. (2) OJ No L 234, 9. 8. 1982, p. 9. (3) OJ No L 361, 31. 12. 1985, p. 87. (4) OJ No L 37, 8. 2. 1984, p. 53.